DETAILED ACTION
This Non-Final Office Action is in response to claims filed 6/19/2019.
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/19/2019 and 1/13/2020 have been considered by the examiner.
Key to Interpreting this Office Action
For readability, all claim language has been underlined.
Citations from prior art are provided at the end of each limitation in parentheses.
Any further explanations that were deemed necessary by the Examiner are provided at the end of each claim limitation.
The Applicant is encouraged to contact the Examiner directly if there are any questions or concerns regarding the current Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 6 recites the limitation the operating condition. There is insufficient antecedent basis for this limitation in the claim. An “operating condition” is not an inherent feature of a vehicle. Based on the claimed dependencies established for claims 12 and 13, claim 6 may have been intended to depend from claim 5 instead of claim 4.
Claim 7 recites the limitation the operating condition. There is insufficient antecedent basis for this limitation in the claim. An “operating condition” is not an inherent feature of a vehicle. Based on the claimed dependencies established for claims 12 and 14, claim 7 may have been intended to depend from claim 5 instead of claim 4.
Claim 19 recites that the controller is further configured to communicate an indication of the operator of the vehicle in the control instruction (emphasis added). It cannot be determined if “the control instruction” in this limitation is referencing the control instruction communicated to the first mobile device (in claim 16) or the control instruction communicated to the second mobile device (in claim 18).
Claim 20 recites that the control instruction is configured to cause the first mobile device to enter the restricted operation and cause the second device to operate in a different configuration from the restricted operation (emphasis added). Given that there are separate and distinct claimed control instructions communicated to the first mobile device (in claim 16) and the second mobile device (in claim 18), it cannot be determined which control instruction is being applied in this limitation.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9-12, and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi (US 2017/0054842 A1), hereinafter Choi.
Claim 1
Choi discloses the claimed identification system in communication with a control system of a vehicle (see Figure 6, depicting portable device control apparatus 600 in communication with controller 170 of vehicle 1, described in ¶0047-0048), the identification system comprising: 
a communication circuit (i.e. communication unit 620); 
at least one scanning apparatus (i.e. camera 630) configured to capture a biometric data (see at least ¶0142, regarding facial recognition is performed on the images generated from camera 630); and 
a controller (i.e. processor 640) in communication with the communication circuit and the scanning apparatus (see at least Figure 6), wherein the controller is configured to: 
receive a request for a security authorization (see at least ¶0153, with respect to step S810 of Figure 8A, regarding that processor 640 detects at least one portable device 650 positioned inside the vehicle 1 through communication unit 620, where the portable device 650 of the passenger may be paired with the communication unit 620 at the request of the passenger, as described in ¶0136); 
capture the biometric data with the scanning apparatus (see at least ¶0211-0212, with respect to step S1410 of Figure 14, regarding that processor 640 receives interior images of the vehicle 1 from camera 630, so as to detect a passenger from the interior images);
compare the biometric data to authentication data in an identification profile (see at least ¶0212-0213, with respect to step S1420 of Figure 14, regarding that detected face of the passenger is compared with reference images pre-stored in memory 610, so as to determine the identity of the passenger and thus, confirm access authority of the identified passenger with respect to the portable device in step S1430; Figures 16A-B, depicting the access authority assigned to passengers with “identification profiles”);
authenticate a vehicle operator based on the authentication data (see at least ¶0133, regarding that the data stored in memory 610 is used and
communicate a control instruction to a mobile device associated with the vehicle operator via the communication circuit, wherein the control instruction is configured to restrict an operation of the mobile device (see at least ¶0157-0158, with respect to step S860 of Figure 8A, regarding that processor 640 transmits a command for deactivating at least one function determined in step S850 to the first portable device, where the first portable device is determined to be located in the limited region in step S840; Figure 7B, depicting the limited region 700 as the driver’s seat).
Claim 2
Choi further discloses that the operation of the mobile device is suppressed in response to the control instruction (see at least ¶0157-0158).
Claims 3, 11, and 17
Choi further discloses that the operation of the mobile device is limited to predetermined operations and applications in response to the control instruction (see at least ¶0157-0158; Figure 9E, described in ¶0171-0175, depicting the data structures 960, 970, 980 that store the particular functions that are deactivated in response to particular conditions).
Claim 9
Choi discloses the claimed method for controlling a mobile device operating proximate to a vehicle (see Figures 8A and 14), the method comprising:
identifying an operating state of the vehicle (see at least ¶0067, with respect to Figure 1, regarding the sensing unit 160 includes a speed sensor); 
activating a scanning routine of a scanning apparatus (see at least ¶0211-0212, with respect to step S1410 of Figure 14, regarding that processor 640 receives interior images of the vehicle 1 from camera 630, so as to detect a passenger from the interior images);
authenticating a vehicle operator based on authentication data captured by a scanning apparatus (see at least ¶0133, regarding that the data stored in memory 610 is used to identify passengers and a driver in the vehicle through the comparison of stored reference image with detected images); 
selecting an identification profile of the vehicle operator based on the authentication (see at least Figures 16A-B, depicting the “identification profile” of the passengers that indicate access authority in data structure 1620 based on the “authentication” that is performed using data structure 1610, where the passengers include a driver, as discussed in ¶0133; ¶0212-0213);
communicating a control instruction to a mobile device associated with the vehicle operator, wherein the control instruction is configured to restrict an operation of the mobile device (see at least ¶0157-0158, with respect to step S860 of Figure 8A, regarding that processor 640 transmits a command for deactivating at least one function determined in step S850 to the first portable device, where the first portable device is determined to be located in the limited region in step S840; Figure 7B, depicting the limited region 700 as the driver’s seat).
Claim 10
Choi further discloses that the control instruction is communicated in response to the operating state of the vehicle and the operation of the mobile device is suppressed in response to the control instruction (see at least ¶0157, regarding the deactivation of functions with respect to the detected speed of the vehicle; ¶0172, with respect to Figure 9E).
Claim 12
Choi further discloses identifying an operating condition of the vehicle (see at least ¶0067, with respect to Figure 1, regarding the sensing unit 160 includes a speed sensor) and communicating the control instruction in response to the operating condition of the vehicle (see at least ¶0157, regarding the deactivation of functions with respect to the detected speed of the vehicle; ¶0172, with respect to Figure 9E).
Claim 14
Choi further discloses that the operating condition comprises a vehicle speed (see at least ¶0157; ¶0172, with respect to Figure 9E). 
Claim 15
Choi further discloses comparing the vehicle speed to a predetermined speed threshold and controlling the operations of the mobile device in response to the vehicle speed exceeding a predetermined speed threshold (see at least ¶0172-0173, with respect to data structure 960 of Figure 9E, regarding the thresholds used to determine the functions to deactivate).  
Claim 16
Choi discloses the claimed identification system in communication with a control system of a vehicle (see Figure 6, depicting portable device control apparatus 600 in communication with controller 170 of vehicle 1, described in ¶0047-0048), the identification system comprising: 
a communication circuit (i.e. communication unit 620) configured to communicate with a plurality of mobile devices (see at least ¶0153, regarding the communication unit 620 may interact with a plurality of portable devices inside the vehicle);
at least one scanning apparatus (i.e. camera 630) configured to capture a biometric data (see at least ¶0142, regarding facial recognition is performed on the images generated from camera 630); and 
a controller (i.e. processor 640) in communication with the communication circuit and the scanning apparatus (see at least Figure 6), wherein the controller is configured to: 
control the scanning apparatus to capture the biometric data (see at least ¶0211-0212, with respect to step S1410 of Figure 14, regarding that processor 640 receives interior images of the vehicle 1 from camera 630, so as to detect a passenger from the interior images);
compare the biometric data to authentication data in an identification profile (see at least ¶0212-0213, with respect to step S1420 of Figure 14, regarding that detected face of the passenger is compared with reference images pre-stored in memory 610, so as to determine the identity of the passenger and thus, confirm access authority of the 
authenticate a vehicle operator based on the authentication data (see at least ¶0133, regarding that the data stored in memory 610 is used to identify passengers and a driver in the vehicle through the comparison of stored reference image with detected images); and 
communicate a control instruction to a first mobile device of the mobile devices associated with the vehicle operator via the communication circuit, wherein the control instruction is configured to cause a restricted operation of the first mobile device (see at least ¶0157-0158, with respect to step S860 of Figure 8A, regarding that processor 640 transmits a command for deactivating at least one function determined in step S850 to the first portable device, where the first portable device is determined to be located in the limited region in step S840; Figure 7B, depicting the limited region 700 as the driver’s seat).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-8, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Tadayon et al. (US 2016/0227020 A1), hereinafter Tadayon.
Claim 4
Choi discloses that the mobile device is identified in response to identification information transmitted via a radio signal of the mobile device that includes the user of the mobile device (see ¶0153). In case the stored user information on the mobile device does not reasonably teach an “identification profile,” Tadayon is applied in combination with Choi to teach this claimed feature.
Specifically Tadayon discloses identifying a mobile device of a driver (similar to the vehicle operator taught by Choi) in response to an identification profile (i.e. identification database(s)) associating the mobile device with the driver’s identification (see at least ¶0202).
Since the systems of Tadayon and Choi are directed to the same purpose, i.e. restricting operation of a mobile device, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of identifying a mobile device of a vehicle operator of Choi, so as to identify the mobile device of the vehicle operator in response to an identification profile of the operator associating the mobile device with the vehicle operator, in the same manner that Tadayon identifies a mobile device of a driver in response to an identification profile associating the mobile device with the driver’s identification, with the predictable result of providing a known and accessible method of identifying a mobile device.
Claim 5
Choi further discloses that the controller is further operable to identify an operating condition of the vehicle based on the communication with a control system (see at least ¶0067, with respect to Figure 1, regarding the sensing unit 160 includes a speed sensor) and communicate the control instruction configured to control the operations of the mobile device in response to the operating condition of the vehicle (see at least ¶0157, regarding the deactivation of functions with respect to the detected speed of the vehicle; ¶0172, with respect to Figure 9E).
Claim 6
Choi does not disclose that the operating condition comprises at least one of a vehicle ignition and a vehicle gear selection. However, this would be an obvious modification in light of Tadayon.  
Specifically, Tadayon discloses a similar system that disables a function on a phone in response to operating conditions of a vehicle (see at least ¶0122-0144), which include a vehicle ignition and a vehicle gear selection
Since the systems of Tadayon and Choi are directed to the same purpose, i.e. restricting operation of a mobile device, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the operating condition of Choi to further comprise at least one of a vehicle ignition and a vehicle gear selection, in the same manner that Tadayon disables a function on a phone in response to operating conditions of a vehicle which include a vehicle ignition and a vehicle gear selection, with the predictable result of limiting the use of mobile device features that could cause distraction to the user (abstract of Tadayon), such as when the user has the intention to drive a vehicle.
Also, see the rejection of claim 6 under 35 U.S.C. 112(b).
Claim 7
Choi further discloses that the operating condition comprises a vehicle speed (see at least ¶0157; ¶0172, with respect to Figure 9E). Also, see the rejection of claim 7 under 35 U.S.C. 112(b).
Claim 8
Choi further discloses that the controller is further operable to compare the vehicle speed to a predetermined speed threshold and control the operations of the mobile device in response to the vehicle speed exceeding a predetermined speed threshold (see at least ¶0172-0173, with respect to data structure 960 of Figure 9E, regarding the thresholds used to determine the functions to deactivate).  
Claim 13
Choi does not disclose that the operating condition comprises at least one of a vehicle ignition and a vehicle gear selection. However, this would be an obvious modification in light of Tadayon.  
Specifically, Tadayon discloses a similar system that disables a function on a phone in response to operating conditions of a vehicle (see at least ¶0122-0144), which include a vehicle ignition and a vehicle gear selection (see ¶0124-0126; ¶0137-0141, regarding an example where the texting function is disabled in response to the state of the ignition and the gear selection).
Since the systems of Tadayon and Choi are directed to the same purpose, i.e. restricting operation of a mobile device, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the operating condition of Choi to further comprise at least one of a vehicle ignition and a vehicle gear selection, in the same manner that Tadayon disables a function on a phone in response to operating conditions of a vehicle which include a vehicle ignition and a vehicle gear selection, with the predictable result of limiting the use of mobile device features that could cause distraction to the user (abstract of Tadayon), such as when the user has the intention to drive a vehicle.
Claim 18
Choi further discloses the identification of a second mobile device associated with a non-operator passenger of the vehicle (see Figure 12; ¶0189, with respect to Figure 14); however, Choi does not disclose that the controller is further configured to communicate a control instruction to a second mobile device of the mobile devices, the second mobile device associated with a non-operator passenger of the vehicle
Tadayon discloses an action controller module in Figure 18 (similar to the controller of Choi) that is configured to communicate a control instruction to a second mobile device, the second mobile device associated with a non-operator passenger (see at least ¶0200-0201, regarding that action controller module controls the types of functions available for mobile devices for different users, such as driver and passengers; Figure 18, depicting the dedicated mobile device functions of driver and mobile device functions of passenger(s) that are controlled by Action Controller Module).
Since the systems of Tadayon and Choi are directed to the same purpose, i.e. restricting operation of a mobile device, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Choi to further communicate a control instruction to a second mobile device of the mobile devices, the second mobile device associated with a non-operator passenger of the vehicle, in the same manner that Tadayon communicates a control instruction to a second mobile device, the second mobile device associated with a non-operator passenger, with the predictable result of additionally limiting the functionality of passenger mobile devices during vehicle operation.
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Tadayon, and in further view of Haley et al. (US 2015/0054934 A1), hereinafter Haley.
Claim 19
The combination of Choi and Tadayon does not clearly disclose that the controller is further configured to communicate an indication of the operator of the vehicle in the control instruction.  
However, Haley discloses a similar system that restricts the operation of a mobile device (see at least ¶0062), where as part of the restriction communicated by the teleproctor, the application running on the mobile device provides an indication of the driver (similar to the operator of the vehicle of Choi) (see at least ¶0074).
Since the systems of Haley and Choi are directed to the same purpose, i.e. restricting operation of a mobile device, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Choi to further communicate an indication of the operator of the vehicle in the control instruction, in the same manner that Haley provides an indication of the driver as part of the restriction communicated by the teleproctor, with the predictable result of alerting callers that the driver is driving while decreasing distractions to the driver (¶0073, ¶0004 of Haley). See the rejection of claim 19 under 35 U.S.C. 112(b), regarding issues with this limitation.
Claim 20
Tadayon further discloses that the control instruction is configured to cause the first mobile device to enter the restricted operation and cause the second device to operate in a different configuration from the restricted operation (see at least ¶0198-0201, with respect to Figure 18, regarding the different functions performed by the mobile device of the driver and the mobile device of the passenger(s)). See the rejection of claim 20 under 35 U.S.C. 112(b), regarding issues with this limitation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All references listed in the PTO-892 form should be considered.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766.  The examiner can normally be reached on Monday-Friday, 6 am-3 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571)272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SARA J LEWANDROSKI/Examiner, Art Unit 3661                                                                                                                                                                                                        

/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661